DETAILED ACTION
Status of Claims:
Claims 1-19 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 5/05/2022 have been fully considered but they are not persuasive. The applicant argues that the gas injection mechanism of the present claims is different than that of Todd. This argument is not persuasive because the gas injection mechanism of Todd is modified by Conner. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that the instant invention claims slightly heavy particles while Todd “only mentions that their particles have density less than 1.0.” This argument is not persuasive because Todd teaches that the particles with a density greater than 1.0 (see col. 3 lines 14-17). Todd teaching an embodiment with particles of a density of less than 1.0 does not discount the separate embodiment with slightly heavy particles. 
The applicant argues that the system of Conner is different than that of the instant invention. This argument is not persuasive because only the aeration system of Conner is used to modify the system of Todd and the applicant has not provided any arguments as to why it would not have been obvious to replace one aeration/circulation system with another aeration/circulation system. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant argues that Conner teaches at least one zone without particles while “present claim 1 clearly recites that each reaction zone has a fluidized particle system.” This argument is not persuasive because it is not claimed. The claims do not appear to include multiple reaction zones, or exclude multiple reaction zones. 
The applicant argues that Conner is directed to keeping particles in suspension and not a fluidized system. This argument is not persuasive because the particles are moving within the fluid (circulating) (see col. 4 lines 26-29) therefore they are fluidized.
The applicant argues that the instant invention can function with a smaller amount of gas to disperse the particles. This argument is not persuasive because the claims do not limit the amount of gas used and there is no evidence that the aeration tubes of the instant invention use less gas than those of Conner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Todd et al. (US 5,486,291 A) in view of Conner et al. (US 8,551,341 B2).

Regarding claim 1, Todd teaches a slightly heavy particle fluidized bed system for wastewater treatment (ecological fluidized bed (EFB)), comprising: 
a contactor enclosing a chamber (a container 12), said chamber including a gas-liquid-solid three-phase region within said chamber, and said gas-liquid-solid three-phase region including a gas phase when gas is being injected into said chamber, a liquid phase, and a solid phase located in the liquid phase (the container 12 for processing polluted water has a layer of coarse medium 14, a fine medium material 16 dispersed in water, and diffused air) (see col. 1, lines 43-55, col. 3, line 54; Fig. 1), said liquid phase being a continuous phase and said solid phase comprised of slightly heavy particles (coarse media which is not subject to substantial movement by water flow through the container due to its density; fine media material with a specific gravity of 0.9 to 1.1) (see col. 1, lines 49-51 and 55-57), said slightly heavy particles being able to carry microorganisms on their surfaces (media materials provide a surface for the attachment of microorganisms) (see col. 3, lines 40-43), and wherein a density of said slightly heavy particles being higher than the density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1; where the fine media has a specific gravity generally greater than 1.0) (see col. 1, lines 55-57; col. 3, lines 15-18); and 
an aeration tube for injecting gas into said chamber located near a bottom of said chamber to inject gas into said liquid phase containing said slightly heavy particles located in said chamber (airlift pipe 26; air supply line 40 and aerators 38) (see Fig. 1-2; instant Specification, p. 17, line 14), the gas being injected at a gas flow rate that allows the slightly heavy particles to be generally uniformly dispersed in said chamber by the injecting gas (dispersed fine media as a fluidized bed within a container for a balanced ecosystem to treat the water) (see col. 2, lines 40-50), and wherein said aeration tube is configured so that the gas phase flows upwardly in said chamber continuously or intermittently to form a fluidized bed with the slightly heavy particles uniformly dispersed therein (fine air bubbles from aerator 32 rise with the water to the top 30 of pipe 26; in the fluidized bed, the circulation of aerated water is maintained) (see Todd, col. 5, lines 25-26; col. 8, lines 40-41).
Todd does not explicitly teach that the gas is injected upwardly into said liquid phase containing said slightly heavy particles and that there is a plurality of aeration tubes located to give a uniform array of aeration tubes extending across the chamber.
Conner teaches a system for wastewater treatment (a biological reactor 1202, see Fig. 12), comprising: a contactor enclosing a chamber, said chamber including a liquid phase and particles in said liquid phase, said particles having microorganisms located on their surfaces (small solid elements or dots represent adsorbent material; the micro-organism adhered to the adsorbent material) (see col. 31, lines 59-60; Fig. 12); and a plurality of aeration tubes for injecting gas into said chamber located near a bottom of said chamber to give a uniform array of aeration tubes extending across the chamber (a gas lift suspension system 1232 includes one or more draft tubes 1292 configured, positioned and dimensioned to facilitate lifting of adsorbent material and maintaining the adsorbent material in suspension; multiple draft tubes in a single vessel may be randomly positioned or positioned in a uniform patter in relation to the vessel sidewalls) (see col. 31, lines 62-65 and 12-14) to inject gas upwardly into said liquid phase containing said particles located in said chamber, and wherein said plurality of aeration tubes are configured so that the gas phase flows upwardly in said chamber (gas bubbles rise; see Fig. 12) (see col. 32, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aeration tube of Todd to be a plurality of aeration tubes arranged in a uniform array across the container and in the liquid phase containing the particles as taught by Conner because the Conner configuration is known in the art and capable of dispersing the Todd light particles in the Todd liquid phase (mixing the adsorbent material throughout the vessel; keep the contents of the tank sufficiently agitated such that the settling of adsorbent material is minimized or eliminated) (see Conner, col. 30, lines 1-2; col. 32, lines 19-21) as desired by Todd (see Todd, col. 2, lines 40-41), and therefore achieves predictable results to form a fluidized bed with the light particles uniformly dispersed therein.

Regarding claim 2, Todd, as modified by Conner, teaches the slightly heavy particle system for wastewater treatment according to claim 1, wherein the density of said slightly heavy particles is higher than the density of said liquid phase and lower than or equal to about 150% of the density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1; where the fine media has a specific gravity generally greater than 1.0) (see Todd, col. 1, lines 55-57; col. 3, lines 15-18).

Regarding claim 3, Todd, as modified by Conner, teaches the slightly heavy particle system for wastewater treatment according to claim 2, wherein the density of said slightly heavy particles is lower than or equal to about 120% of the density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1; where the fine media has a specific gravity generally greater than 1.0) (see Todd, col. 1, lines 55-57; col. 3, lines 15-18).

Regarding claim 4, Todd, as modified by Conner, teaches the slightly heavy particle system for wastewater treatment according to claim 1, wherein during operation when said gas is being injected said gas-liquid-solid three-phase region is formed with the slightly heavy particles being the solid phase, and wherein when there is no gas injection said gas-liquid-solid three-phase region becomes a liquid-solid two-phase region which includes said liquid phase and said solid phase (these limitations do not appear to require further structural limitations beyond the gas-liquid-solid three-phase region taught by Todd, as modified by Conner, in claim 1).  

Regarding claim 5, Todd, as modified by Conner, teaches the slightly heavy particle system for wastewater treatment according to claim 1, wherein an environment of said contactor is anaerobic, anoxic, or aerobic (in an aerobic operation and in an anaerobic operation) (see Todd, col. 2, lines 23-24).

Regarding claim 6, Todd, as modified by Conner, teaches the slightly heavy particle system for wastewater treatment according to claim 1, wherein said gas phase flows upward continuously or intermittently (see Todd, col. 5, lines 25-26 and col. 8, lines 40-41: fine air bubbles from aerator 32 rise with the water to the top 30 of pipe 26; the circulation of aerated water is maintained) and said slightly heavy particles are dispersed in said liquid phase (dispersed fine media as a fluidized bed within the container) (see Todd, col. 2, lines 40-41).

Regarding claim 7, Todd, as modified by Conner, teaches the slightly heavy particle system for wastewater treatment according to claim 1.
Todd, as modified by Conner, does not explicitly teach wherein, the volume fraction of said gas phase is less than or equal to 25% in said gas-liquid-solid three-phase region.
However, Todd further teaches that the volume fraction of said gas phase is a result-effective variable (air may be supplied to allow maximum recirculation rate for a minimum flow of air) (see Todd, col. 5, lines 47-50).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to vary the volume fraction of the gas phase during routine experimentation to optimize the recirculation rate for wastewater treatment.  (see MPEP § 2144.05(II)(B)).

Regarding claim 8, Todd, as modified by Conner, teaches the slightly heavy particle system for wastewater treatment according to claim 1, wherein the shape of said contactor is a regular shell or an irregular shell (see Todd, Fig. 1). 
Regarding claim 9, Todd, as modified by Conner, teaches the slightly heavy particle system for wastewater treatment according to claim 1, wherein the density of said slightly heavy particles is uniform or non-uniform (the media material may vary in materials) (see Todd, col. 3, lines 38-39) and wherein the size of said slightly heavy particles is uniform or non-uniform (the media having a variable particle size) (see Todd, col. 1, lines 60-61). 
Regarding claim 10, Todd, as modified by Conner, teaches the slightly heavy particle system for wastewater treatment according to claim 1, wherein said contactor includes micro-channels, wherein said micro-channels contain a layer of packing (coarse media layer 14) (see Todd, Fig. 1) and the layer of said packing contains some channel elements, wherein said channel elements in the layer are interlaced (the coarse media may vary in materials and may comprise heavy rocks, sand or other coarse media, at the bottom of the container; as sand will fall within the crevices between rocks, the coarse media is interpreted to be interlaced, where “interlaced” is broadly interpreted to mean held in a locking position or intermixed) (see Todd, col. 1, lines 47-49; col. 3, lines 5-7 and 38-39).
Todd, as modified by Conner, does not explicitly teach at least two layers of packing.  However, absent a showing of new and unexpected results for having at least two layers of packing, the duplication of parts does not patentably distinguish the claimed invention from the prior art. (see MPEP § 2144.04(VI)(B))

Regarding claim 11, Todd, as modified by Conner, teaches the slightly heavy particle system for wastewater treatment according to claim 10, wherein said channel elements are cubic or rectangular channel elements (the coarse media may vary in materials and may comprise heavy rocks, sand or other coarse media, where “cubic” is broadly interpreted to mean “three-dimensional”) (see Todd, col. 1, lines 47-49; col. 3, lines 5-7; Fig. 1). 

Regarding claim 12, Todd teaches a process for wastewater treatment using a slightly heavy fluidized bed particle system, including steps of:
feeding wastewater into said slightly heavy particle system (polluted water inlet 22 of an ecological fluidized bed (EFB)), comprising: 
a contactor enclosing a chamber (a container 12), said chamber including a liquid phase, and a solid phase (the container 12 for processing polluted water has a layer of coarse medium 14, a fine medium material 16 dispersed in water, and diffused air) (see col. 1, lines 43-55, col. 3, line 54; Fig. 1), said liquid phase being a continuous phase and said solid phase comprised of slightly heavy particles (coarse media which is not subject to substantial movement by water flow through the container due to its density; fine media material with a specific gravity of 0.9 to 1.1) (see col. 1, lines 49-51 and 55-57), said slightly heavy particles being able to carry microorganisms on their surfaces (media materials provide a surface for the attachment of microorganisms) (see col. 3, lines 40-43), and wherein a density of said slightly heavy particles being higher than the density of said liquid phase (fine media material with a specific gravity of 0.9 to 1.1; where the fine media has a specific gravity generally greater than 1.0) (see col. 1, lines 55-57; col. 3, lines 15-18); and 
injecting gas into said chamber located near a bottom of said chamber using an aeration tube to inject gas into said liquid phase containing said slightly heavy particles located in said chamber (airlift pipe 26; air supply line 40 and aerators 38) (see Fig. 1-2; instant Specification, p. 17, line 14), the gas being injected at a gas flow rate that allows the slightly heavy particles to be generally uniformly dispersed in said chamber by the injecting gas (dispersed fine media as a fluidized bed within a container for a balanced ecosystem to treat the water) (see col. 2, lines 40-50), and wherein said aeration tube is configured so that the gas phase flows upwardly in said chamber continuously or intermittently to form a fluidized bed with the slightly heavy particles (fine air bubbles from aerator 32 rise with the water to the top 30 of pipe 26; in the fluidized bed, the circulation of aerated water is maintained) (see Todd, col. 5, lines 25-26; col. 8, lines 40-41); and 
discharging the treated wastewater from said slightly heavy particle system (treated water outlet 54) (see Fig. 1).
Todd does not explicitly teach that the gas is injected upwardly into said liquid phase containing said slightly heavy particles and that the step of injecting gas is by using a plurality of aeration tubes spread uniformly across the chamber.
Conner teaches a process for wastewater treatment using a particle system including steps of: feeding wastewater into said particle system comprising a contactor enclosing a chamber (a biological reactor 1202, see Fig. 12), said chamber including a liquid phase and particles in said liquid phase, said particles having microorganisms located on their surfaces (small solid elements or dots represent adsorbent material in the mixed liquor; the micro-organism adhered to the adsorbent material) (see col. 31, lines 59-60; col. 32, line 17; Fig. 12); and a plurality of aeration tubes for injecting gas into said chamber located near a bottom of said chamber to give a uniform array of aeration tubes extending across the chamber (a gas lift suspension system 1232 includes one or more draft tubes 1292 configured, positioned and dimensioned to facilitate lifting of adsorbent material and maintaining the adsorbent material in suspension; multiple draft tubes in a single vessel may be randomly positioned or positioned in a uniform patter in relation to the vessel sidewalls) (see col. 31, lines 62-65 and 12-14) to inject gas upwardly into said liquid phase containing said particles located in said chamber, and wherein said plurality of aeration tubes are configured so that the gas phase flows upwardly in said chamber (gas bubbles rise; see Fig. 12) (see col. 32, line 14).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the aeration tube of Todd to be a plurality of aeration tubes arranged in a uniform array across the container and in the liquid phase containing the particles as taught by Conner because the Conner configuration is known in the art and capable of dispersing the Todd light particles in the Todd liquid phase (mixing the adsorbent material throughout the vessel; keep the contents of the tank sufficiently agitated such that the settling of adsorbent material is minimized or eliminated) (see Conner, col. 30, lines 1-2; col. 32, lines 19-21) as desired by Todd (see Todd, col. 2, lines 40-41), and therefore achieves predictable results to form a fluidized bed with the light particles uniformly dispersed therein.

Regarding claim 13, Todd, as modified by Conner, teaches the process according to claim 12, wherein multiple slightly heavy particle systems are coupled serially together and are interconnected by pipes (distribution headers 70 and 68) (see Todd, Fig. 3-5). 

Regarding claim 14, Todd, as modified by Conner, teaches the process according to claim 12, wherein said slightly heavy particles are added and discharged continuously or intermittently in said slightly heavy particle system (the openings 66 are interpreted to result in the addition and discharge of water and fine media 16 into and out of adjacent chambers) (see Todd, Fig. 4-5). 
Regarding claim 15, Todd, as modified by Conner, teaches the process according to claim 12, wherein said liquid phase is added and discharged continuously or intermittently in said slightly heavy particle system (after a period of time, clear, treated water will accumulate and the treated water is discharged; as polluted water is introduced, it displaces water within the container so that treated water is discharged, and hence there is continuous or intermittent adding and discharging of the liquid phase) (see Todd, col. 3, lines 18-21; col. 6, lines 6-8). 
Regarding claim 16, Todd, as modified by Conner, teaches the process according to claim 12, wherein said liquid phase is added from the bottom of said gas-liquid-solid three-phase region (the polluted water is added to the coarse media layer 14 at the bottom of the container 12) (see Todd, Fig. 1). 
Regarding claim 17, Todd, as modified by Conner, teaches the process according to claim 12.
While Todd, as modified by Conner, further teaches wherein said gas is aerated intermittently when the environment of the contactor is anaerobic or anoxic (air supply line 40 and aerators 38 are operated periodically) (see Todd, col. 5, lines 32-34) and said gas is aerated intermittently or continuously when the environment of the contactor is aerobic (maintaining circulating polluted water with particulate media, where circulation is due to airlift pipe 26) (see Todd, col. 8, lines 40-41), the limitations of claim 17 are considered to be contingent limitations which are not required to be performed in order for the claimed process to be practiced because of the two recitations of “when” in lines 2 and 3.  Therefore, the limitations of claim 17 are not considered to patentably distinguish the broadest reasonable interpretation of the claimed invention from the prior art (see MPEP § 2111.04(II)).

Regarding claim 18, Todd, as modified by Conner, teaches the slightly heavy particle system for wastewater treatment according to claim 8 wherein said regular shell is preferably a rectangular shell, and wherein the lower surface of said rectangular shell is fully closed or partially closed (see Todd, Fig. 1).

Regarding claim 19, Todd, as modified by Conner, teaches the slightly heavy particle system for wastewater treatment according to claim 10, wherein said micro-channels are located near the bottom of the contactor (the coarse media may vary in materials and may comprise heavy rocks, sand or other coarse media, at the bottom of the container) (see Todd, col. 1, lines 47-49).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE A NORRIS whose telephone number is (571)272-5133. The examiner can normally be reached M-Th 7:30-5 F: 8-12.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLAIRE A NORRIS/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        5/26/2022